  Case 1:20-cv-16584-RMB Document 2 Filed 11/20/20 Page 1 of 2 PageID: 42



NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

JUDE MYRTHIL,                      :      CIV. NO. 20-16584(RMB)
                                   :
                 Petitioner        :
                                   :
      v.                           :           OPINION
                                   :
DAVID ORTIZ,                       :
                                   :
                 Respondent        :

BUMB, United States District Judge

      Petitioner Jude Myrthil, a prisoner confined in the Federal

Correctional Facility in Fort Dix, New Jersey (“FCI Fort Dix”)

brings this petition for writ of habeas corpus under 28 U.S.C. §

2241, challenging the ability of the federal government to detain

him   in   custody   in   New   Jersey   although   he   is   a   citizen   of

Massachusetts. (Pet., Dkt. No. 1.) Pursuant to Rule 4 of the Rules

Governing Cases under 28 U.S.C. § 2254, applicable here under Rule

1, scope of the rules, a judge must promptly examine a habeas

petition. “If it plainly appears from the petition and any attached

exhibits that the petitioner is not entitled to relief in the

district court, the judge must dismiss the petition and direct the

clerk to notify the petitioner.” Id.

      The Court takes judicial notice, pursuant to Federal Rule of

Evidence 201(b)(2), that Petitioner is incarcerated in federal

prison, having been convicted and sentenced in the United States
  Case 1:20-cv-16584-RMB Document 2 Filed 11/20/20 Page 2 of 2 PageID: 43



District Court, District of New Jersey in Criminal Action No. 2:14-

cr-00571-CCC-1.       Petitioner’s    claim    that    a   convicted    federal

prisoner who is a citizen of Massachusetts cannot be incarcerated

in a federal prison in New Jersey is frivolous. The Court will

dismiss the petition.

     Buried within the petition, there is some discussion of

Petitioner   being      charged    violating    a     prison   rule    governing

possession   of   a    hazardous     tool.   Petitioner    has   not    provided

sufficient information for this Court to address a due process

challenge to the loss of Good Conduct Time as a result of a prison

disciplinary proceeding. See e.g. Wolff v. McDonnell, 418 U.S. 539

(1974); Denny v. Schultz, 708 F.3d 140 (3d Cir. 2013). Dismissal

of this petition is without prejudice to Petitioner filing an

amended petition to raise a due process claim with respect to the

loss of good conduct time.



An appropriate Order follows.



Date: November 20, 2020

                                      s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      United States District Judge




                                        2
